Title: [James Madison] to William Allen, 24 January 1834
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Jany 24 -34
                            
                        
                        
                            
                        Aleck will deliver you a box addressed to Mr. Governeur, New York. It contains books for the "Naval
                            Institute" at that place. The bulk being too great for the mail, I must ask the favor of you to forward the article by the
                            first safe water opportunity, apprizing Mr. Governeur, by a line thro’ the mail, that you have done so and that the freight
                            wch. you will be good eno’ to advance for me, has been paid.
                        
                            
                                
                            
                        
                    